DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 10, the Examiner suggests Applicants insert a period (.) at the end of the claim to correct a minor grammatical informality.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6, 12-15, 17-19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Determination and optimization of factors affecting CO2/CH4 separation performance in poly(ionic liquid)-ionic liquid-zeolite mixed-matrix membranes” (hereinafter “the Singh et al. publication”).

	With regard to claims 1, 2, 4 and 5, the Singh et al. publication discloses a composition comprising at least one porous solid (zeolite particles, e.g. SAPO-34 or SSZ-13, see the abstract and Section 2.2), a non-polymerizable room-temperature ionic liquid (RTIL, e.g. [EMIM][Tf2N], see the abstract, Fig. 1, and Sections 2.1 and 2.4), a polymer (poly(RTIL)) comprising a backbone and a plurality of side chains attached to the backbone, wherein the plurality of side chains comprise individually selected RTILs (e.g. [VMIM][Tf2N] or [SMIM][Tf2N], see the abstract, Fig. 1, and Sections 2.1 and 2.4), wherein at least one RTIL in the plurality of side chains is functionalized with a self-crossing group (vinyl or styrene), wherein each RTIL is independently a compound of the recited Formula (I), where each R2 and R3 is hydrogen, each R1 and R2 is a C2-C6 alkenyl or aryl, and Y is Tf2N- at the abstract, Fig. 1, and Sections 2.1, 2.2, 2.4, 3.2.2 and 3.2.3.

	With regard to claim 3, the Singh et al. publication discloses the zeolite being a silicoaluminophosphate (SAPO-34) or aluminosilicate (SSZ-13) at the abstract, Fig. 1 and Section 2.2.

	With regard to claim 6, the Singh et al. publication discloses the non-polymerizable RTIL being a compound of Formula 1 ([EMIM][Tf2N]) at Fig. 1 and Sections 2.1 and 2.4.

	With regard to claim 12, the Singh et al. publication discloses the poly(RTIL) corresponding to 50 wt% or 64 wt% of the weight of the composition at Table 1 at page 152.
	The prior art is seen as disclosing specific examples lying with the instant claimed range. Therefore, the limitation is anticipated. See MPEP 2131.03(I).

	With regard to claim 13, the Singh et al. publication discloses the non-polymerizable RTIL corresponding to 16 wt%, 25 wt% or 30 et% of the weight of the composition at Table 1 at page 152.
	The prior art is seen as disclosing specific examples lying with the instant claimed range. Therefore, the limitation is anticipated. See MPEP 2131.03(I).

With regard to claim 14, the Singh et al. publication discloses the porous solid (zeolite) corresponding to 20 wt% or 25 wt% of the weight of the composition at Table 1 at page 152.
	The prior art is seen as disclosing specific examples lying with the instant claimed range. Therefore, the limitation is anticipated. See MPEP 2131.03(I).

	With regard to claim 15, the Singh et al. publication discloses the composition being at least partially polymerized (polymerizing the poly(RTIL)) at Section 2.4.

	With regard to claims 17, 18 and 22, the Singh et al. publication discloses a mixed matrix membrane formed from the composition including the composition being cast on a porous support (membrane) to form the mixed matrix membrane at the last paragraph of Section 1 and Section 2.4.

	With regard to claim 19, the Singh et al. publication discloses the mixed matrix membrane having a higher permeability for carbon dioxide than for methane at the abstract and Table 1.

	With regard to claims 23 and 24, the Singh et al. publication discloses a method of selectively separating a first gas component (carbon dioxide) from a gas mixture containing at least a first gas component (carbon dioxide) and a second gas component (methane) comprising contacting the gas mixture with a surface of the mixed matrix membrane, wherein the first gas component selectively diffuses to the opposite side of the mixed matrix membrane as compared to the second gas component, thus selectively removing the first gas component (carbon dioxide) over the second gas component (methane) from the gas mixture at the abstract, Table 1, the last paragraph of Section 1 and Section 2.4.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Determination and optimization of factors affecting CO2/CH4 separation performance in poly(ionic liquid)-ionic liquid-zeolite mixed-matrix membranes” (hereinafter “the Singh et al. publication”).
	The Singh et al. publication discloses the mixed matrix membrane having a carbon dioxide permeability of 46-54 barrers and a carbon dioxide to methane selectivity of 29-31 or 34-36 at Table 1.
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Determination and optimization of factors affecting CO2/CH4 separation performance in poly(ionic liquid)-ionic liquid-zeolite mixed-matrix membranes” (hereinafter “the Singh et al. publication”) in view of the publication “Thiocarbonylthio End Group Removal from RAFT-Synthesized Polymers by Radical-Induced Reaction” (hereinafter “the Chong et al. publication”).
	The Singh et al. publication does not disclose the backbone of the poly(RTIL) being derived from reversible addition fragmentation chain transfer (RAFT) polymerization.
	The Chong et al. discloses forming a backbone and polymerizing monomers having vinyl groups by RAFT polymerization at the abstract, Schemes 1-3, and page 4446, first column, first paragraph.
	It would have been obvious to one of ordinary skill in the art to incorporate the RAFT polymerization of the Chong et al. publication into the system of the Singh et al. publication to achieve high conversion and commercially acceptable polymerization rates, as suggested by Chong et al. at page 4446, first column, first paragraph.

9.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Determination and optimization of factors affecting CO2/CH4 separation performance in poly(ionic liquid)-ionic liquid-zeolite mixed-matrix membranes” (hereinafter “the Singh et al. publication”) in view of the publication “Thiocarbonylthio End Group Removal from RAFT-Synthesized Polymers by Radical-Induced Reaction” (hereinafter “the Chong et al. publication”), and further in view of the publication “Vinyl-Functionalized Poly(imidazolium)s: A Curable Polymer Platform for Cross-Linked Liquid Gel Synthesis” (hereinafter “the Carlisle et al. publication”).
	
	With regard to claim 8, the Singh et al. publication as modified by the Chong et al. publication discloses the poly(RTIL) having a backbone corresponding to instant Formula (II) where instant z is 10. See the Chong et al. publication at Scheme 3.
	The Singh et al. and Chong et al. publications do not disclose A1, A2, x and n as instantly recited.
	The Carlisle et al. publication discloses a poly(RTIL) similar to Formula (II) comprising an RTIL having a self-crosslinking group corresponding to A1 and an RTIL not having a self-crosslinking group corresponding to A2, wherein n is 0.11 at the abstract and Fig. 1.
	It would have been obvious to one of ordinary skill in the art to incorporate the A1 and A2 RTILs of the Carlisle et al. publication into the composition of Singh et al. as modified by Chong et al. in that such RTILs are known in the art to be suitable side chains for producing a curable poly(RTIL).
	Furthermore, the value of x could be optimized within the recited range through routine experimentation depending on the desired molecular weight and mechanical properties of the poly(RTIL).

	With regard to claims 9 and 10, the Carlisle et al. publication discloses A1 having the recited Formula (IV) and A2 having the recited Formula (V) at Fig. 1.

	With regard to claim 11, the Carlisle et al. publication discloses RTILs with a self-crosslinking group side chain corresponding to 11 mol% (m=0.11) of the total RTILs in the poly(RTIL) at Fig. 1.
	The Examiner notes that 11 mol% is seen as reading on about 20 mol%. Therefore, the prior art range is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
	Furthermore, even if such is not the case, the mole percentage of the RTILs with a self-crosslinking group side chain could be optimized within the recited range through routine experimentation depending on the desired degree of crosslinking in poly(RTIL).

10.	Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Determination and optimization of factors affecting CO2/CH4 separation performance in poly(ionic liquid)-ionic liquid-zeolite mixed-matrix membranes” (hereinafter “the Singh et al. publication”) in view of Gin et al. (US 2015/0209776 A1).

	With regard to claim 16, the Singh et al. publication does not disclose the at least partial polymerization not requiring use of any additional cross-linking agent.
	Gin et al. discloses polymerizing a poly(RTIL) without the use of an additional crosslinking agent, such as by using UV light at paragraph [0160].
	It would have been obvious to one of ordinary skill in the art to incorporate the polymerization without the use of an additional crosslinking agent of Gin et al. into the system of Singh et al. to simply manufacturing by allowing a separate crosslinking agent to be omitted.

	With regard to claim 25, the Singh et al. publication does not disclose the recited kit comprising instructional materials.
Gin et al. discloses providing a kit comprising a separation membrane and instructional materials on how to use the membrane at the abstract and paragraph [0093].
It would have been obvious to one of ordinary skill in the art to package the instructional materials of Gin et al. along with the membrane of the Singh et al. publication to help ensure accurate and reliable use of the membrane, as suggested by Gin et al. at paragraph [0093].

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hudiono et al. (see especially the abstract and Fig. 1) and Hao et al. (see especially the abstract and Table 3) publications disclose similar three-component mixed matrix membrane compositions comprising poly(RTIL)/RTIL/zeolite.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 28, 2022